The Court of Civil Appeals have certified to this court statement and questions as follows:
"This is an action by the appellant, John Branch, against the railway company to recover damages on account of injuries sustained by his wife in a collision with a handcar, operated upon appellant's road at a public crossing in the town of New Braunfels, Comal County, Texas.
"It is averred that the railway company intrusted the use and possession of the handcar to a foreman who was careless and untrustworthy, which fact was known to the defendant, and that it was a part of the duty of the foreman to carefully keep control and possession of said handcar, and that he negligently permitted the same to go upon the track in the night time, and that he carelessly and negligently, in the operation of said handcar, caused it to collide with the plaintiff's buggy in which he and his wife were crossing the track at a public crossing.
"The facts in the record show that the handcar in question was intrusted to the possession, care, and use of one John Maloney, who used *Page 291 
the handcar for the benefit of the company. He at the time was the foreman of a telegraph repair gang for the defendant company,
"At the time of the accident, which occurred at night at a public street crossing of the railway in the town of New Braunfels, Maloney was propelling and operating the handcar on the railway track under circumstances from which a jury might infer negligence upon his part in running down the buggy in which the plaintiff and his wife were crossing the track; and under circumstances under which a jury might also infer that the plaintiff and his wife were not guilty of contributory negligence.
"The weight of the evidence tends to show that at the time of the accident, when Maloney was so using the handcar, he was doing so contrary to the instructions of the railway company, and for his own private use and benefit, not at the time being engaged in the performance of any duty imposed upon him by the company.
"There are also facts in the record which have a tendency to show that Maloney was a negligent and untrustworthy servant, and that the railway company had knowledge of this fact, or could have obtained knowledge by the exercise of reasonable diligence, and retained Maloney in its employ.
"The court below, in the trial of the case, instructed the jury to return a verdict in favor of the defendant.
"This case has once been before this court, in which the trial court also instructed a verdict for the defendant, which, upon appeal, was reversed.
"In view of this fact and the importance of the questions raised in the case, we certify the questions propounded to the Supreme Court, and in this connection, we desire to state that owing to the fact that the Supreme Court has previously dismissed certificates, because questions involving the entire case were certified to that court, we take occasion to say that there is one important question reserved by this court which we do not certify and upon which we have concluded the court below erred, and for which reason we have concluded to reverse the judgment of the court below.
"With this preliminary statement, we certify that the above styled and numbered cause is now pending in the Court of Civil Appeals for the Third Supreme Judicial District, and that there arises from the record the following questions which we certify to the Supreme Court of the State of Texas for answer:
"Question 1. In view of a rule of public policy, if there is any applicable, or in view of the duty that a railway company owes to the public in exercising caution in operating its cars over and across public crossings, are such companies relieved from responsibility for the negligent conduct of its servants in the operation of its cars, which may result in injury to one who is without fault in crossing a railway track at a public crossing, at a time when the servant has the control and management of the car and is in possession thereof by the consent of the company, but at the time of the accident the servant is using and propelling the car on the railway track for his own private use and benefit and was not at the *Page 292 
time performing a service for his master, and so used the car against the instructions of the master?
"Question 2. When a car is intrusted to the management and control of a servant of the company who is required to use the car on the tracks when performing his duty to the company, the use of which may be attended with danger at public crossings, and the servant operates the car on the track in his own private use and benefit and against the instructions of his master, is not this conduct, in part, the operation of the road, for which the master would be responsible if the servant was guilty of negligence to the injury of one at a public crossing?
"Question 3. Does the fact that the car was in the possession of the servant who was charged as a part of his duty with the management and control of the same make the company responsible for the negligence of the servant in operating the car upon the track at a time when the servant was not performing some duty for the master?"
We understand the first question when read in the light of the preceding statement to be in effect: the car being intrusted to Maloney by the company, to be kept and used by him in the performance of his duties as foreman of the telegraph repair gang, and he having on one occasion in question, contrary to the instructions of the company, taken the car out on the road, not in the performance of any of such duties but upon a private errand of his own, and negligently injured plaintiff's wife, is the company liable? Since the question assumes that Maloney was not at the time using the car in the discharge of his duties to the company and did not have its consent to operate it on the track, it would seem that, upon principle and authority, the nonliability of the company is so well settled that it would serve no useful purpose to attempt to restate the principles upon which the decisions in similar cases have been based, and therefore in answering the first question in the negative we content ourselves with referring to some of them. Railway v. Cooper, 88 Tex. 607; Railway v. Dawkins, 77 Tex. 229; Stephenson v. Railway, 93 Cal. 559; Cousins v. Railway, 66 Mo., 572; Robinson v. McNeill (Wash.), 51 Pac. Rep., 355.
We are of opinion that the second question must be answered in the negative. While the law imposes upon a railroad company the duty of operating its road and requires it to exercise a certain degree of care in such operation to prevent injuring persons at public crossings, it does not estop it from showing that a particular act, not done in its service or by its consent, was not in fact a part of its operation of the road. Whether such act be done by one who in other matters is the servant of the company or by a mere stranger is wholly immaterial. Whether the company is permitted by law toauthorize the operation of its road in whole or in part by another and if not whether it would not be estopped upon principles of public policy from denying that the running of the car by Maloney upon the occasion in question was a part of its operation of the road, in case the pleadings and evidence show, as contended by appellant, that Maloney was accustomed to run the car over the track upon private errands, and that the company knew or by the use of reasonable *Page 293 
diligence could have known thereof, are questions upon which we express no opinion, as they are not included in those certified. For the same reason we express no opinion as to the effect upon defendant's liability of the fact of Maloney's untrustworthiness.
We are of opinion that the third question must be answered in the negative. The rule laid down in Railway v. Shields, 47 Ohio, 389, so much relied upon in argument, to the effect that the law imposes upon the master the duty of "consummate care" in the custody of things which are dangerous within themselves, such as torpedoes, and that such duty can not be shifted to another, was not intended by that court, as appears from the face of its opinion, to have any application to such a machine as a handcar, which is only dangerous by reason of improper use. By reference to the brief of counsel for defendant in error in Railway v. Cooper, 88 Tex. 608, it will be seen that it was there urged that the fact that the company had intrusted the engine to its servant made it responsible, though the latter's act of scalding plaintiff was not done in the performance of his duties, and that said Ohio case was relied upon as authority. We were then of the same opinion as above expressed in reference to that case.